      Case 5:19-cv-00197-MCR-MJF Document 1 Filed 07/09/19 Page 1 of 5



                  UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                      PANAMA CITY DIVISION

WARRINER TAPPER LLC,

      Plaintiff,                             CIVIL ACTION

vs.                                          CASE NO:

LEXINGTON INSURANCE
COMPANY,                                     NOTICE OF REMOVAL

      Defendant.


TO THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF FLORIDA,
PANAMA CITY DIVISION:

      Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant LEXINGTON

INSURANCE COMPANY (“Defendant” or “Lexington”) gives notice of removal

of the above captioned action, Case Number 2019-CA-002006, pending in the

Circuit Court of the Fourteenth Judicial Circuit in and for Bay County, Florida, and

hereby removes this action to the United States District Court for the Northern

District of Florida, Panama City Division. In support of this Notice of Removal,

LEXINGTON provides as follows:

1.    On or about June 6, 2019, Plaintiff WARRINER TAPPER LLC (“Plaintiff”)

      filed a Summons and Complaint bearing Case Number 2019-CA-002006 in

      the Circuit Court of the Fourteenth Judicial Circuit in and for Bay County,
     Case 5:19-cv-00197-MCR-MJF Document 1 Filed 07/09/19 Page 2 of 5



     Florida.

2.   Lexington was served with Plaintiff’s Summons and Complaint on or about

     June 19, 2019, after service was made on the Chief Financial Officer of the

     State of Florida on June 17, 2019. A copy of the letter from the Chief

     Financial Officer of the State of Florida is attached hereto as Exhibit “A.”

3.   The United States District Court for the Northern District of Florida, Panama

     City Division, is the Court embracing the place wherein such action is pending

     in state court.

4.   This removal is effected and has been timely filed within one (1) year after

     commencement of the action and within thirty (30) days after Lexington

     received service of Plaintiff’s Summons and Complaint.

5.   This Court has jurisdiction over this matter and it is properly removed to this

     Court pursuant to 28 U.S.C. §§ 1332, 1441, and 1446.

6.   Pursuant to 28 U.S.C. § 1446 (a), a copy of all pleadings filed in the record of

     the state court action are attached hereto as Exhibit “B.”

7.   Plaintiff, Warriner Tapper LLC, is a Florida Limited Liability Company with

     a principal place of business in Port St. Joe, Gulf County, Florida.

8.   David P. Warriner, a citizen of the state of Florida who resides at 1601

     Constitution Drive, Port St. Joe, Florida, 32456 and Patricia Tapper-Warriner,

     a citizen of the state of Florida who resides at 1601 Constitution Drive, Port


                                         2
      Case 5:19-cv-00197-MCR-MJF Document 1 Filed 07/09/19 Page 3 of 5



      St. Joe, Florida 32456 are members of Warriner Tapper LLC, based on

      publically available sources of information.

9.    Defendant Lexington Insurance Company is a Delaware corporation and

      maintains its principal place of business in Boston, Massachusetts.

10.   This action is properly removed to this Court pursuant to 28 U.S.C. §§ 1332

      and 1441, in that all properly joined and served parties are of diverse

      citizenship and the amount in controversy exceeds $75,000.00, exclusive of

      interest and costs.

11.   Plaintiff alleges that Lexington issued insurance Policy Number 67144859 to

      Plaintiff to insure the property located at 108 29th Street South, Mexico

      Beach, Bay County, Florida 32456 (the “Policy”). (Plaintiff’s Complaint at ¶

      4).

12.   Plaintiff alleges that Lexington breached the insurance contract by failing

      and/or refusing to fully compensate Plaintiff for amounts owed under the

      terms and conditions of the Policy (Plaintiff’s Complaint at ¶ 15 and 21), and

      that “Defendant and its agents have failed and/or refused to properly

      investigate the loss, and have failed and/or refused to tender all insurance

      proceeds due and owing to the Plaintiff under the Policy.”         (Plaintiff’s

      Complaint at ¶ 16).

13.   Plaintiff alleges that the amount in controversy exceeds $15,000 and


                                         3
      Case 5:19-cv-00197-MCR-MJF Document 1 Filed 07/09/19 Page 4 of 5



      submitted, via their public adjuster Neil Levitt, with Your Public Adjuster,

      Inc., a Sworn Proof of Loss and an estimate to Defendant in the amount of

      $571,394.36. A copy of Plaintiff’s Estimate and Sworn Proof of Loss is

      attached hereto as Exhibit “C”.

14.   As Plaintiff seeks recovery for extensive damage to his insured property, and

      in addition seeks reimbursement of attorney fees pursuant to § 627.428,

      Florida Statutes (Plaintiff’s Complaint at ¶ 28), it appears to a reasonable

      probability that the amount in controversy exceeds $75,000, exclusive of costs

      and interest. See, Kotchman v. State Farm Mut. Auto. Ins. Co., 2015 U.S.

      Dist. LEXIS 153918 (M.D. Fla. 2015) (district courts are permitted to make

      “reasonable deductions” and “reasonable inferences” in determining whether

      the case meets federal jurisdictional requirements).

15.   Pursuant to 28 U.S.C. § 1446(d), Plaintiff is being provided with a copy of

      this Notice of Removal and a copy of this Notice of Removal is being filed

      with the Clerk of the Circuit Court of the Fourteenth Judicial Circuit in and

      for Bay County, Florida.

16.   Pursuant to Rule 11 of the Federal Rules of Civil Procedure, undersigned

      counsel hereby certify that they have read the foregoing Notice of Removal,

      that to the best of their knowledge, information, and belief formed after

      reasonable inquiry, it is well-grounded in fact and is warranted by existing


                                         4
      Case 5:19-cv-00197-MCR-MJF Document 1 Filed 07/09/19 Page 5 of 5



      law or a good faith argument for the extension, modification, or reversal of

      existing law, and that it is not interposed for any improper purpose.

17.   By filing this Notice of Removal, Lexington does not waive, and hereby

      reserves all defenses and objections to Plaintiff’s Summons and Complaint

      including, but not limited to, failure to state a claim, lack of personal

      jurisdiction, improper venue and/or insufficiency of service of process.

      WHEREFORE, Defendant LEXINGTON INSURANCE COMPANY

respectfully requests that this Court assume full jurisdiction over the cause herein as

provided by law. This Court has jurisdiction over the dispute because all properly

joined parties are completely diverse and the jurisdictional amount has been met.

Dated: July 9, 2019.

                                        Respectfully submitted,

                                        CLAUSEN MILLER, P.C.

                                 By:     /s/ Anne E. Kevlin
                                        Anne E. Kevlin, Esq., FBN: 930970
                                        4830 West Kennedy Blvd., Suite 600
                                        Tampa, Florida 33609
                                        Tel: (813) 509-2578
                                        Primary Email: akevlin@clausen.com
                                        Secondary: hcarbonell@clausen.com
                                        anewell@clausen.com
                                        Attorneys for Defendant, Lexington
                                        Insurance Company




                                          5
